12‐4402‐cr(L) 
United States v. Welch 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 11th day of February, two thousand sixteen. 
                     
PRESENT:  BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                                   Appellee, 
 
                                         v.                                             12‐4402‐cr(L)  
                                                                                        12‐5004‐cr(Con) 
MICHAEL WELCH and ALLAN SNYDER,                                                          
                                                   Defendants‐Appellants,  
 
DANIEL METTLER, aka Boone, BETHLYN FELIX, 
PATRICK GRAHAM, aka Pete, STEVE CAYEA, ALLEN 
SNYDER, 
                                                   Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                                                              

FOR APPELLEE:                             Monica J. Richards, Assistant United States 
                                          Attorney, for William J. Hochul, Jr., United 
                                          States Attorney for the Western District of New 
                                          York, Buffalo, New York. 
 
FOR DEFENDANT‐APPELLANT                   David R. Morabito, Law Office of David R. 
MICHAEL WELCH:                            Morabito, East Rochester, New York.  
 
FOR DEFENDANT‐APPELLANT                   Roland Richard Acevedo, Scopetta 
ALLAN SNYDER:                             Seiff Kretz & Abercrombie, New York, New 
                                          York.  
               
              Appeal from the United States District Court for the Western District of 

New York (Siragusa, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgments of the district court are AFFIRMED, 

except that we REMAND for the district court to vacate defendant‐appellant Michael 

Welchʹs sentence and to resentence him consistent with this order.  

              Following a jury trial in the district court, defendants‐appellants Michael 

Welch and Allan Snyder were convicted of conspiracy and substantive counts relating 

to the manufacturing of marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1), 

841(b)(1)(A), 841(b)(1)(B), 846, and 856(a)(1).  Welch appeals a judgment entered 

October 26, 2012, sentencing him principally to 144 monthsʹ imprisonment.  Snyder 

appeals a judgment entered December 11, 2012, sentencing him principally to 204 




                                             2
                                                                                                          

monthsʹ imprisonment.1  We assume the partiesʹ familiarity with the underlying facts, 

procedural history, and issues on appeal.   

                        Defendants raise principally the following issues: (1) the sufficiency of the 

evidence, (2) an alleged Brady violation, (3) the intrastate nature of their alleged 

conduct, (4) the enhancement of Snyderʹs sentence for possession of a weapon, and (5) 

Welchʹs status as a career offender.  We address each issue in turn.  

           1.          Sufficiency of the Evidence 

                        Welch challenges the sufficiency of the evidence supporting his 

conviction.  When a defendant challenges his conviction based on insufficiency of 

evidence, we must determine ʺwhether, after viewing the evidence in the light most 

favorable to the prosecution, any rational trier of fact could have found the essential 

elements of a crime beyond a reasonable doubt.ʺ  United States v. Temple, 447 F.3d 130, 

136 (2d Cir. 2006) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).   

                       We identify no basis to disturb the juryʹs verdict based on the sufficiency 

of the evidence.  There was sufficient evidence to show that Welch conspired to 

manufacture, and did manufacture, at least 100 marijuana plants.  In particular, there 

were several phone calls and text messages implicating Welch in the growing operation 

at 13770 Savannah Spring Lake Road, where 484 marijuana plants were recovered in 

individual Styrofoam cups beneath suspended, fluorescent lights.  To the extent Snyder 
                                                 
            1 On July 1, 2015, Snyder filed a motion to reduce his sentence.  The district court 
granted the motion on September 25, 2015, reducing Snyderʹs sentence to 162 months.   


                                                       3
                                                                                                 

joins Welchʹs challenge to the sufficiency of the evidence, Snyderʹs claim is also without 

merit.  Snyder was at the center of the conspiracy, as evidenced by the marijuana‐

growing operation out of his house and on his property, numerous phone calls and text 

messages, and testimony of co‐conspirators.   

              Both Welch and Snyder argue that because the roots had been removed 

from the marijuana plants when they were seized by law enforcement officers, the 

defendantsʹ due process rights were violated because they were unable to inspect the 

roots to confirm that the marijuana plants were, in fact, ʺplantsʺ under the Sentencing 

Guidelinesʹ definition.  See U.S.S.G. § 2D1.1 cmt. 2 (defining a ʺplantʺ as an ʺorganism 

having leaves and a readily observable root formationʺ).  The substance of this 

argument is really about the sufficiency of the evidence as both defendants argue that 

the government failed to present evidence of root systems at trial. 

              There was sufficient evidence to establish that the marijuana plants had 

identifiable root systems and met the definition of a ʺplant.ʺ  Officer Roger LaClair 

testified that, during the seizure of evidence at 13770 Savannah Spring Lake Road, he 

and another officer together pulled 484 marijuana plants out of individual styrofoam 

cups.  He specifically testified that each plant had a root structure.  Welch App. at 1147 

(ʺAs [the plants] went into the bag, I confirmed every plant . . . had a root at the base of 

the plant.ʺ).  Officer Christopher Verstrate testified that he observed root structures on 

the 362 plants that he pulled from the growing location at 11813 Wilson Street.  The 



                                              4
                                                                                                 

latter marijuana collection and counting process was also video‐recorded and played 

for the jury.  Finally, Investigator Kevin Kuntz testified that he processed the marijuana 

evidence, which included drying the plants, cutting off their roots, and sending the 

remaining material to the laboratory for THC testing.   

       2.     Brady 

              Defendants also allege a Brady violation, in that they argue that the 

government failed to preserve the marijuana plants, thereby depriving the defendants 

of the right to inspect the plants.  The argument fails, as nothing about the marijuana 

evidence is exculpatory.  See United States v. Coppa, 267 F.3d 132, 140 (2d Cir. 2001) (ʺ[A] 

defendant must show that: (1) the Government, either willfully or inadvertently, 

suppressed evidence; (2) the evidence at issue is favorable to the defendant; and (3) the 

failure to disclose this evidence resulted in prejudice.ʺ).   

       3.     Interstate Commerce 

              Welch argues that the Controlled Substances Act (the ʺCSAʺ) does not 

apply to their conduct because the marijuana manufacturing and distribution activities 

occurred only on an intrastate basis.  An effect on interstate commerce, however, is not 

an element of the offense, and therefore need not be established by the government to 

support a conviction under the CSA.  See United States v. Parkes, 497 F.3d 220, 229 (2d 

Cir. 2007) (ʺUnder the CSA, an effect on interstate commerce is not an element . . . .ʺ).  

Further, an as‐applied challenge to the CSA is foreclosed by the Supreme Courtʹs 



                                               5
                                                                                                    

decision in Gonzales v. Raich, which affirmed Congressʹs finding that all drug dealing ‐‐ 

even those activities strictly local in nature ‐‐ has an effect on interstate commerce.  545 

U.S. 1, 17‐22 (2005).   

       4.      Weapon Enhancement 

               Snyder challenges his two‐level enhancement for possession of a 

dangerous weapon under § 2D1.1(b)(1) of the Sentencing Guidelines, which requires a 

two‐level increase ʺ[i]f a dangerous weapon (including a firearm) was possessedʺ in the 

course of a narcotics conspiracy.  During the search of Snyderʹs home, a loaded 12‐

gauge Beretta shotgun was found in his bedroom near eight ounces of marijuana and 

$4,000 in cash.  Snyder argues that the loaded gun was unrelated to the drug conspiracy 

because, like the 25 other long guns found in the house, it was used for hunting 

purposes only.  It was undisputed that Snyder was an avid hunter and held a lifetime 

hunting license.  We review a sentencing courtʹs interpretation of the Guidelines de 

novo, and its findings of fact for clear error.  United States v. Santiago, 384 F.3d 31, 33 (2d 

Cir. 2004) (per curiam).  ʺThe sentencing courtʹs finding that a firearm was possessed in 

connection with a drug offense for purposes of § 2D1.1 will not be overturned unless it 

is clearly erroneous.ʺ  United States v. Stevens, 985 F.2d 1175, 1188 (2d Cir. 1993).  

               While there was some dispute as to whether Snyder properly lodged an 

objection to the Presentence Report (the ʺPSRʺ) or the enhancement or waived his 

objection, the district court found in the alternative to waiver that the loaded gun was 



                                               6
                                                                                                       

associated with the marijuana conspiracy and not used for hunting exclusively.  Snyder 

App. at 108 (ʺ[H]ad [the gun enhancement] been objected to . . . I would have found by 

a preponderance of evidence that the government had established that enhancement 

based on the facts of this case . . . .ʺ).  The district court based its finding on the fact that, 

while there were numerous unloaded hunting rifles found in Snyderʹs home, one 

shotgun was loaded and in close proximity to bags of marijuana and $4,000 in cash in 

the bedroom.  The district courtʹs finding was not clearly erroneous.  Application Note 3 

clarifies that the enhancement ʺshould be applied if the weapon was present, unless it is 

clearly improbable that the weapon was connected with the offense.ʺ  U.S.S.G. § 

2D1.1(b)(1) cmt. 3; see also United States v. Smith, 215 F.3d 237, 241 (2d Cir. 2000) (ʺ[O]nce 

the government has established that a weaponʹs presence was reasonably foreseeable to 

the defendant during conduct (i.e., the storage and cutting of drugs) relevant to the 

offense (i.e., distribution of drugs) at issue, the enhancement will apply, unless the 

defendant demonstrates that it is clearly improbable that the weapon was connected 

with the drug offense.ʺ (citation omitted)).   

       5.      Career Offender Status  

               Finally, Welch argues that the district court erred in finding that he is a 

career offender because his prior New York State conviction for attempted second‐

degree burglary is a qualifying ʺcrime of violenceʺ under § 4B1.2(a) of the Sentencing 

Guidelines.  We agree that the district court erred.  



                                                7
                                                                                                 

              Under the Guidelines, a ʺcrime of violenceʺ is defined as:  

                    [A]ny offense under federal or state law, punishable by 
                    imprisonment for a term exceeding one year, that ‐‐  
                     
                    (1) has as an element the use, attempted use, or threatened use of 
                        physical force against the person of another, or  
                         
                    (2) is burglary of a dwelling, arson, or extortion, involves the use of 
                        explosives, or otherwise involves conduct that presents a 
                        serious potential risk of physical injury to another.  
 
U.S.S.G. § 4B1.2(a).  When a conviction follows a guilty plea to a statutory offense, we 

employ a ʹmodified categorical approachʹ to determine whether the offense of 

conviction constitutes a ʹcrime of violence.ʹʺ  United States v. Walker, 595 F.3d 441, 443 (2d 

Cir. 2010).  The first step involves determining ʺwhether the statute of the prior 

conviction criminalizes conduct that falls exclusively within the federal definition of a 

predicate offense.ʺ  Id. at 444 (quoting United States v. Savage, 542 F.3d 959, 964 (2d Cir. 

2008)).  If the statute of conviction criminalizes certain conduct that does not fall within 

the Guidelinesʹ definition of a crime of violence, ʺthe government must demonstrate 

that the conviction ʹnecessarilyʹ rested on facts identifying the conviction as one for a 

crime of violence.ʺ  United States v. Reyes, 691 F.3d 453, 458 (2d Cir. 2012) (quoting 

Walker, 595 F.3d at 444).   

              Initially, we conclude that Welchʹs statutory offense of conviction includes 

conduct that does not fall within the Guidelinesʹ definition of a crime of violence.  In 

finding that Welchʹs 1992 conviction was for a crime of violence under § 4B1.2(a)(2), the 



                                              8
                                                                                              

district court stated that under New York law, attempted burglary in the second degree 

always involves burglary of a dwelling.  Welch App. at 2500.  Second‐degree burglary 

in New York, however, includes burglary of buildings other than dwellings.  At the 

time Welch was convicted, Penal Code § 140.25 made it a crime of burglary in the 

second degree when an individual:  

                 [K]nowingly enters or remains unlawfully in a building with intent to 
                 commit a crime therein, and when:  
                  
                 (1) In effecting entry or while in the building or in immediate flight 
                     therefrom, he or another participate in the crime:  
                      
                         (a) Is armed with explosives or a deadly weapon; or  
                              
                         (b) Causes physical injury to any person who is not a 
                             participant in the crime; or  
     
                        (c) Uses or threatens the immediate use of a dangerous 
                            instrument; or  
     
                        (d) Displays what appears to be a pistol, revolver, rifle, shotgun, 
                            machine gun or other firearm; or 
     
                (2) The building is a dwelling.  
                 
N.Y. Penal Law § 140.25 (McKinney 1992) (emphasis added).   

             Similarly, second‐degree burglary of a building other than a dwelling 

need not involve ʺuse of physical force,ʺ and thus a conviction under § 140.25 of the 

Penal Law does not necessarily invoke the ʺuse of physical forceʺ clause of § 4B1.2(a)(1) 

of the Guidelines.  A person can be convicted of burglarizing a building other than a 

dwelling in a way that ʺ[c]auses physical injury.ʺ  N.Y. Penal Law § 140.25(1)(b).  We 


                                            9
                                                                                                 

have held that the ʺintentional causation of injury does not necessarily involve the use 

of force,ʺ as it could be accomplished ʺnot by physical force, but by guile, deception, or 

even deliberate omission.ʺ  Chrzanoski v. Ashcroft, 327 F.3d 188, 193, 195 (2d Cir. 2003) 

(concluding that a Connecticut third‐degree assault conviction was not a predicate 

ʺcrime of violenceʺ under the Immigration and Nationality Act).  Likewise here, a 

conviction of second‐degree burglary could be accomplished by ʺ[c]aus[ing] physical 

injuryʺ without using physical force.  

                       In addition, attempted second‐degree burglary is also no longer a 

predicate offense under the residual clause of § 4B1.2(a)(2) in light of Johnson v. United 

States, which held that that the ʺresidual clauseʺ of the Armed Career Criminal Act (the 

ʺACCAʺ), 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutionally vague.  135 S. Ct. 2551 (2015).  

The stricken language from the ACCA ‐‐ ʺor otherwise involves conduct that presents a 

serious potential risk of physical injury to anotherʺ ‐‐ is identical to the residual clause 

in the career offender Guideline § 4B1.2(a)(2), and we have previously explained that 

ʺauthority interpreting one phrase frequently is found to be persuasive in interpreting 

the other phrase.ʺ  United States v. Brown, 514 F.3d 256, 268 (2d Cir. 2008) (quoting 

United States v. Palmer, 68 F.3d 52, 55 (2d Cir. 1995)).2  Prior to Johnson, attempted 



                                                 
            2  Notably, since the Supreme Courtʹs decision in Johnson, the United States 
Sentencing Commission has amended § 4B1.2(a) to remove the residual clause under the ʺcrime 
of violenceʺ definition.  See U.S. Sentencing Commission, Amendment to the Sentencing 
Guidelines, at 2‐3 (Jan. 21, 2016), http://www.ussc.gov/sites/default/files/pdf/amendment‐


                                                    10
                                                                                                                                                            

second‐degree burglary would have qualified as a ʺcrime of violenceʺ under the 

Guidelinesʹ residual clause.  See Brown, 514 F.3d at 268‐69 (holding that New York 

burglary in the third degree is a crime of violence under the residual clause); see also 

United States v. Hurrell, 555 F.3d 122, 123‐24 (2d Cir. 2009) (per curiam) (same for 

attempted burglary in the third degree).  Indeed, the government concedes that Johnson 

applies to the career offender Guidelines.  Appelleeʹs Br. at 48 n.14.  Accordingly, 

Welchʹs conviction for second‐degree burglary does not qualify as a crime of violence 

under the residual clause of § 4B1.2(a)(2).   

                        Because the statute criminalizes conduct that does not fall exclusively 

within § 4B1.2(a)(1)ʹs ʺuse of physical forceʺ clause or § 4B1.2(a)(2)ʹs enumerated 

offenses, for the enhancement to apply, the government must have ʺshown that the plea 

ʹnecessarilyʹ rested on a fact identifying the conviction as a predicate offense.ʺ  Savage, 

542 F.3d at 964 (quoting Shepard v. United States, 544 U.S. 13, 24 (2005)).  

                        The district court found that Welch ʺpled to attempted burglary of a 

dwelling,ʺ Welch App. at 2501‐02, without requiring the government to demonstrate 

that the conviction ʺʹnecessarilyʹ rested on facts identifying the conviction as one for a 

ʹcrime of violence,ʹʺ Reyes, 691 F.3d at 458 (quoting Walker, 595 F.3d at 444).  In looking 

beyond the statutory definition to determine whether a conviction under a divisible 

statute is a crime of violence, a district courtʹs inquiry is ʺcircumscribed.ʺ  Id.  A 
                                                                                                                                                             
process/reader‐friendly‐amendments/20160121_RF.pdf (effective August 1, 2016).  ʺBurglary of 
a dwellingʺ was also removed from § 4B1.2(a)(2)ʹs enumerated offenses.  Id.   


                                                                           11
                                                                                                       

sentencing court must limit itself ʺto examining the statutory definition, charging 

document, written plea agreement, transcript of plea colloquy, and any explicit factual 

finding by the trial judge to which the defendant assented.ʺ  Shepard, 544 U.S. at 16.   

                       In concluding that Welch pled to attempted burglary of a dwelling, the 

district court relied on the PSRʹs factual description of the circumstances surrounding 

the burglary conviction ‐‐ which include allegations that three dwellings were 

burglarized, PSR ¶ 67.  Courts, however, are prohibited from relying on facts in the PSR 

to determine whether a conviction qualifies as a predicate offense.  Reyes, 691 F.3d at 

459 (ʺAs a general matter, reliance on a federal PSRʹs factual description of a defendantʹs 

pre‐arrest conduct to determine whether a prior offense constitutes a ʹcrime of violenceʹ 

under U.S.S.G. § 4B1.2(a)(1) is prohibited.ʺ).  Here, the district court went beyond the 

limited matters permitted in Shepard and relied instead on the factual description of the 

offense in the PSR.   

                       In sum, Welchʹs conviction for attempted burglary in the second degree 

was not categorically a crime of violence, nor did the district court base its 

determination that the conviction was for a crime of violence on one of the sources 

approved in Shepard.3  As the career offender provision requires two predicate offenses, 


                                                 
           3    The PSR also states that Welch pled guilty to attempted burglary in the third 
degree, PSR ¶ 67, which can also be accomplished by burglarizing a building other than a 
dwelling.  See N.Y. Penal Law § 140.20 (ʺA person is guilty of burglary in the third degree when 
he knowingly enters of remains unlawfully in a building with intent to commit a crime 
therein.ʺ).  Therefore, for the same reasons, Welchʹs convictions for burglary in the third degree 


                                                    12
                                                                                                                                                            

on this record, Welch does not qualify for the enhancement on the grounds relied on by 

the district court.   

                                                                       *    *    * 

                       We have considered all of defendantsʹ additional arguments and find 

them to be without merit.  For the reasons stated herein, the judgments of the district 

court are AFFIRMED, except that we REMAND for the district court to vacate Welchʹs 

sentence and to resentence him consistent with this order.   

                                                                        FOR THE COURT: 
                                                                        Catherine OʹHagan Wolfe, Clerk 
                         




                                                                                                                                                             
do not qualify as a crimes of violence under § 4B1.2(a) absent the governmentʹs demonstration 
that one of the convictions necessarily rested on facts identifying it as a crime of violence, Reyes, 
691 F.3d at 458, as established by Shepard‐approved documents.   


                                                                           13